McCLENDON, J.,
agrees and assigns reasons.
hi agree that the defendant in this case is vicariously liable for the intentional tort committed by its employee. The altercation in this case was not only closely connected in time, place and causation to the employment, but also the dispute leading to the altercation arose directly from an employment-related activity, i.e., being terminated for poor job performance by her supervisor. These facts put this matter squarely within the ambit of Menson v. Taylor, 2002-1457 (La.App. 1 Cir. 6/27/03), 849 So.2d 836, where this court held that an intentional tort in the employment arena can be sufficiently “employment-rooted” to warrant the imposition of vicarious liability on the employer when the foregoing factors have been met.